Citation Nr: 1701707	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 17, 2013, and in excess of 20 percent effective that date for a lumbosacral strain with herniated discs at L4-5 and L5-S1.  

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1998 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

In July 2014, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

These issues were previously before the Board in September 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Bilateral Knees and Lumbosacral strain

Remand is unfortunately needed to afford the Veteran a new VA examination.  Specifically, remand is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

In this case, the Veteran was afforded VA examinations of the knees and back in June 2003, July 2012 and February 2015.  None of these examinations provided separate findings for passive verses active motion.  Neither the June 2003 or July 2012 examinations discussed weightbearing.  The February 2015 VA examination indicated that there was evidence of pain with weightbearing for both the knees and the back and cited to the Veteran limping and having difficulty walking, getting into and out of chairs and on and off the examination table.  The examination did not indicate, however, if the pain with weightbearing resulted in additional limitation of motion. Accordingly, new examinations are necessary.

TDIU

The Veteran alleges the combined effect of her service-connected disabilities render her unemployable, and a TDIU is warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran has at least one disability, a psychiatric disability, rated at 40 percent or higher, and a combined rating of at least 70 percent.  Thus, she meets the schedular criteria found at 38 C.F.R. § 4.16(a) for a possible TDIU award.  

In denying the Veteran a TDIU, the AOJ relied in part upon a June 2015 VA psychiatric examination which noted the Veteran has been taking college courses since 2007 and had earned a Bachelor's degree in 2014.  She was also currently working on an MBA.  Thus, the AOJ concluded she was not precluded from all forms of employment due to her service-connected disabilities.  The Board notes, however, that according to the examination report, it took the Veteran seven years to finish her undergraduate degree, and she had to withdrawal from and subsequently repeat several courses.  Moreover, the June 2015 examination did not consider the Veteran's employability in light of all her service-connected disabilities, including her back and bilateral knee disabilities, all of which result in a current combined rating of 80 percent, suggesting significant impairment.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of her service-connected knees. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's knees. 

Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.

 If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of her service-connected lumbosacral spine. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbosacral spine disability. 

Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.

 If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a vocational evaluation by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire claims file, to include records on VBMS and Virtual VA, should be made available to the examiner.   

The VA examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities.  

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for somatic symptoms and depressive disorders, a lumbosacral strain with herniated discs, patellofemoral pain syndrome of the bilateral knees, radiculopathy of the lower extremities, residuals of cervical cancer, and a surgical scar.  Her combined rating is 80 percent.  The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).





